Opinion by
Winkler, J.
§ 350. Partnership, judgment against. The judgment of the district court having been rendered upon proper service had upon Bryant, one of the members of the partnership of Parris & Bryant, was sufficient to bind the partnership and the property of the individual member so served. [Pas. Dig. art. 1514.] Qucere: Where such judgment has been rendered, can the plaintiff, by a new suit, recover judgment against the partner not served, so as to subject his individual property also to the payment of the original judgment ?
§ 351. Venue of. suit. A defendant must be sued in the county of his residence, unless the case comes within some of the exceptions named in the statute. [Pas. Dig. art. 1423.]
*150April 30, 1879.
§ 352. Jurisdiction of county court. Under the present constitution and laws, the county court has no jurisdiction to set aside a judgment of the district court.
Reversed and remanded.